Jenks, P. J. (concurring):
I concur in the opinion of Burr, J., as it affirms the judgment, but not as it disposes of the brief submitted by the district attorney. I vote that the clerk be directed to strike out from all copies of that brief submitted to this court for any purpose the following sentences in pages 65 and 66 thereof: ‘ £ This is a perfect manifestation of intellectual inertia. These words are just unmitigated unthinking. They are used apparently to conceal whatever ideas may have been in the judicial mind.” I think that there should be no other notice taken of the brief or of the writer thereof.
The district attorney undertook to criticise the opinion of the justice who granted the certificate of reasonable doubt. In the course of that criticism he had the right to say, if he so thought, that the justice was careless, that is, that the justice did not exercise due care in the consideration of the matter before him. He had the right tb assign the discussion or the determination of the justice to lack of an exercise of his intellectual powers. He had the right to characterize the opinion or any part thereof as manifesting lack of thought for which there was no mitigation. And my vote is not in denial or in disparagement of these rights. But my vote is given because of disapproval of the verbiage of the criticisms made in a brief submitted to an appellate court. The words are not of utterance but of writing, not spoken in the ardor..of advocacy, but *14set down in the calm of composition. And while the words are addressed to those only who are supposed to be convinced by argument alone, they are published and they may be read by any one. Language permissible in harangue or admissible in controversy or debate is not, therefore, style for discussion of the errors of the head and not of the heart of a judge when his decision is under legal review.
• The third sentence is subject to further criticism. A man may conceal his ideas without blame, and may use speech to conceal them. But the suggestion is that a judge apparently had used language in the course of a judicial opinion to conceal any ideas which may have been in his judicial mind. Of course the reference is to ideas, if any, which were pertinent to the case in hand, otherwise it would be meaningless. To suggest that a judge concealed such ideas, if any, by judicial utterances made for that purpose permits the inference that for some reason he was guilty of guile or of suppression. If such inference is permissible, it naturally suggests the inquiry, why should a judge do this thing ? Was there any reason peculiar to this case why the judge should not be outspoken as to any judicial ideas in his mind pertinent to the case, rather than attempt to cover them up by language used only for that purpose ? I do not impute any intention to the district attorney by these words to allude to any judicial obliquity. I do not believe that he had such an intent. But the criterion is not his intention, but a reader’s possible inference. I am careful to note that the sentence is hypothetical, for the reference is not to any ideas that were, but to whatever ideas may have been in the judicial mind. If one should say that I thus attribute too much to the words, then in any event they are within the criticism made upon the other two sentences in the brief.
I regret the incident. I believe that the learned district attorney thought that he was within the bounds of legitimate criticism when he set down these words. The sentences do not make for a brief which is able, thorough and convincing, and naturally may give umbrage to a justice distinguished for his labor, his learning and his character.
Judgment of conviction affirmed.